 


109 HR 1578 IH: Real Estate Investment Thrift Savings Act
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1578 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Porter (for himself, Mr. Van Hollen, Mr. Tom Davis of Virginia, Mr. Foley, Mr. Neal of Massachusetts, Mr. Hoyer, Ms. Pryce of Ohio, Mr. Cantor, Mr. LaTourette, Mr. Wolf, and Mr. McHenry) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend title 5, United States Code, to provide for a real estate stock index investment option under the Thrift Savings Plan. 
 
 
1.Short titleThis Act may be cited as the Real Estate Investment Thrift Savings Act. 
2.Real Estate Stock Index Investment Fund 
(a)DefinitionSection 8438(a) of title 5, United States Code, is amended— 
(1)in paragraph (9), by striking and at the end; 
(2)in paragraph (10), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(11)the term Real Estate Stock Index Investment Fund means the Real Estate Stock Index Investment Fund established under subsection (b)(1)(F).. 
(b)Establishment 
(1)In generalSection 8438(b)(1) of title 5, United States Code, is amended— 
(A)in subparagraph (D), by striking and at the end; 
(B)in subparagraph (E), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(F)a Real Estate Stock Index Investment Fund as provided in paragraph (5).. 
(2)Fund requirementsSection 8438(b) of title 5, United States Code, is amended by adding at the end the following: 
 
(5) 
 (A) The Board shall select an index which is a commonly recognized index comprised of common stock the aggregate market value of which is a reasonably complete representation of the United States real estate equity markets.  
 (B) The Real Estate Stock Index Investment Fund shall be invested in a portfolio designed to replicate the performance of the index selected under subparagraph (A). The portfolio shall be designed such that, to the extent practicable, the percentage of the Real Estate Stock Index Investment Fund that is invested in each stock is the same as the percentage determined by dividing the aggregate market value of all shares of that stock by the aggregate market value of all shares of all stocks included in such index. . 
(c)Acknowledgment of riskSection 8439(d) of title 5, United States Code, is amended— 
(1)by striking or the Small Capitalization Stock Index Investment Fund, and inserting the Small Capitalization Stock Index Investment Fund, or the Real Estate Stock Index Investment Fund,; and 
(2)by striking and (10), and inserting (10), and (11),. 
 
